33 F.3d 52
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.LOCAL UNION 10, United Association of Journeymen andApprentices of the Plumbing and Pipefitters Industry of theUnited States and Canada, AFL-CIO;  Trustees of the Plumbersand Steamfitters Union Local 10 Health and Welfare,Apprenticeship and Vacation Fund;  Trustees of the Plumbersand Pipefitters National Pension Fund, Plaintiffs-Appellees,v.PNEUTRONICS, INC., Defendant-Appellant.LOCAL UNION 10, United Association of Journeymen andApprentices of the Plumbing and Pipefitters Industry of theUnited States and Canada, AFL-CIO;  Trustees of the Plumbersand Steamfitters Union Local 10 Health and Welfare,Apprenticeship and Vacation Fund;  Trustees of the Plumbersand Pipefitters National Pension Fund, Plaintiffs-Appellees,v.PNEUTRONICS, INC., Defendant-Appellant.
Nos. 93-2143, 94-1016.
United States Court of Appeals, Fourth Circuit.
Argued May 11, 1994.Decided August 10, 1994.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-91-482-R, CA-92-679-R)
Argued:  Jay Joseph Levit, Levit & Mann, Richmond, VA, for appellant.
Argued:  R. Richard Hopp, O'Donoghue & O'Donoghue, Washington, D.C. On brief:  Francis J. Martorana, O'Donoghue & O'Donoghue, Washington, D.C., James J. Vergara, Vergara & Associates, Hopewell, VA, for appellees.
E.D.Va.
AFFIRMED IN PART, VACATED AND REMANDED IN PART.
Before HAMILTON and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.

OPINION
PER CURIAM

1
In these consolidated actions, Pneutronics, Inc., a party to a collective bargaining agreement, assigns error to the district court's judgment that enforced an arbitration decision and awarded damages for underpaid employees, unpaid contributions to the union's benefit fund, and attorneys' fees.


2
Pneutronics' principal argument is that the arbitral decision was flawed because the arbitration proceedings should have concluded after a single session at which it was entitled to prevail.  It protests a second session about two months later that resulted in a decision against it.  As the district court properly held, the statute of limitations barred this challenge to the arbitration decision.  We also find no cause for reversal in Pneutronics' other assignments of error except for the inadvertent award of damages to Richard K. Witt, an employee whose claim was dropped at trial.  See Appellant's Reply Brief at 5, Joint Appendix at 382, 436.  We remand for an appropriate reduction of the damages.


3
In all other respects we affirm the judgment for reasons adequately stated by the district court.  Plumbers Local Union No. 10 v. Pneutronics, Inc., No. 3:91CV482 (E.D. Va.  Aug. 9, 1992);  Trustees of the Plumbers and Steamfitters Union Local No. 10 Health and Welfare Fund v. Pneutronics, No. 3:92CV679 (E.D. Va.  Aug. 9, 1993).

AFFIRMED IN PART, VACATED AND REMANDED IN PART